Citation Nr: 0606943	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-26 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral foot 
condition, claimed as fungus of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in No. Little Rock, Arkansas.  The 
veteran's substantive appeal, received in September 2003, 
specifically limited his appeal to the issues listed on the 
front page of this document.  His PTSD claim is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  His service medical records reveal no complaints of or 
treatment for fungal infections of the feet and in March 1970 
the veteran denied having any skin diseases.

2.  Competent, probative medical evidence does not indicate 
that the veteran's currently diagnosed bilateral foot 
condition was acquired in service or was otherwise 
attributable to his service


CONCLUSION OF LAW

A bilateral foot condition, claimed as fungus of the feet, 
was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection: Bilateral Foot Condition

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while on active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  A determination of 
service connection requires a finding of the existence of a 
current disability and an etiologic relationship between that 
disability and an injury or disease incurred in service.  
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  As a layman, the veteran 
is not qualified to render opinions as to medical diagnoses, 
etiology or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

A November 2002 VA treatment record shows that the veteran 
complained of small blisters on the soles of his foot as well 
as toe nail problems.  The record contains an assessment of 
tinea pedis (commonly known as athlete's foot) and 
onychomycosis (also known as tinea unguium, a fungal skin 
condition of the toenails).  However, the veteran's service 
medical records are void of treatment for or a diagnosis of a 
fungal infection of the feet while in service.  In fact, in 
March 1970 the veteran indicated that he did not have and had 
not had any skin diseases while in service.  As the evidence 
fails to show in-service treatment for foot fungus or a 
current diagnosed disability of the feet that is linked to 
any such in-service incident, the weight of the evidence is 
against the veteran's service connection claim for a 
bilateral foot condition.  

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Prior to initial adjudication of his claim, the veteran was 
notified by letter in April 2002 of the evidence needed to 
substantiate his claim and informed him of the evidence VA 
would seek and the information and evidence for his claim 
that he was expected to provide, to include submitting 
necessary authorization and release forms for private medical 
providers if he desired VA to obtain the evidence on his 
behalf.  The rating decision, statement of the case, 
supplemental statement of the case, and letter to the 
veteran, apprised him of the information and evidence needed 
to substantiate service connection, the law applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decisions.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determinations were made.  Thus, the Board considers VA's 
notice requirements met.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2005).  VA's 
duty to assist does not include the duty to provide the 
veteran with a VA examination for the issue decided herein 
based on the lack of in-service treatment.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Duenas v. Principi, 18 
Vet. App. 512 (2004).  In his January 2003 correspondence the 
veteran indicated that he received all treatment for his foot 
condition from VA and his VA medical records have been 
obtained.  His service medical records, a lay statement, and 
private medical evidence relating to a different claim (which 
were reviewed but not pertinent to the claim decided herein) 
also have been associated with his claims file.  As the 
veteran has not identified or properly authorized the request 
of any other evidence in relation to his foot claim, the 
Board concludes that no further assistance to the veteran 
regarding development of evidence is required.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for a bilateral foot condition is denied.


REMAND

The July 2003 VA PTSD examination report contains a diagnosis 
of PTSD linked to a specific in-service stressor (the veteran 
has alleged that on December 23, 1969, while a member of a 
mine sweep team with Company C, 65th Engineering Battalion, 
25th Infantry Division, his friend was killed).  Meaningful 
efforts should be made to corroborate the veteran's alleged 
stressors.  38 C.F.R. § 3.159(c)(2)(i) (2005).  

Accordingly, the case is REMANDED for the following action:

1. Request from the United States Army 
and Joint Services Records Research 
Center the verification of whether any 
member of the 65th Engineer Battalion, 
25th Infantry Division in general, or C 
Company, 65th Engineer Battalion in 
particular, were injured or killed in 
December 1969, or at any time during the 
veteran's Vietnam service with this 
battalion between March 1969 and March 
1970.  Verification of whether a member 
of the 2nd Battalion 27th Infantry, was 
killed on December [redacted], 1969 also should 
be requested.  If the organization to 
whom these requests are sent is unable to 
verify the information sought, that 
should be so indicated.  

2.  Readjudicate the veteran's service 
connection claim.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claims for benefits and all 
evidence received since June 2004.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


